It is first contended that the trial court erred in overruling the motion for continuance.
The application for a continuance is based upon two grounds: First, lack of opportunity by counsel to prepare the defense; second, absence of material witnesses.
It has been repeatedly held by this court that motions for continuance are addressed to the sound discretion of the trial court, and that the judgment will not be set aside for a failure to grant a continuance unless a manifest abuse of discretion appears. Reed v. State, 14 Okla. Crim. 651, 174 P. 800; White v. State, 9 Okla. Crim. 442, 132 P. 381; Tucker v. State,9 Okla. Crim. 587, 132 P. 825.
The defendant was a poor person, and on the 6th day of July, 1921, the court appointed W.B. Merrill and J.G. Clift as attorneys to defend him in this prosecution. The case had been previously set for trial on the 11th day of July following. The inability to prepare defense is based upon the proposition that one of the defenses to be interposed was that of insanity, and that, if given an opportunity, counsel would be able to procure the testimony of witnesses residing without the state who would testify that the father of the defendant became insane at about the age of the defendant at the time defendant killed the deceased. The motion was properly overruled as to this ground for several reasons: First, it is not made to appear who these witnesses would be, and where located; second, the materiality of this testimony is not made to appear from the face of the motion; third, it is apparent from the motion that the evidence, if procured, would be cumulative. *Page 141 
As to the second ground stated it appears from the record that one of the witnesses for whom a continuance was asked was produced and testified in behalf of the defendant, and that the testimony of the other witnesses whose attendance is sought was cumulative of that produced at the trial. It is sufficient to state that, considering the motion for continuance as a whole in the light of the record before us, it appears no rights of the defendant were prejudiced, and there was no manifest abuse of discretion on the part of the trial court in overruling the motion.
Next it is contended that the trial court erred in permitting private counsel to appear and assist in the prosecution. No objection was raised to private counsel assisting in the trial at the beginning of the trial. In Reed v. State, 2 Okla. Crim. 589, it was held: "The laws of this state only prohibit persons other than the county attorney or his deputy from performing such acts in the prosecution of crimes as are strictly official, such as appearing before and advising the grand jury, verifying and filing informations, approving complaints, etc.," and it was further held in that case that "the assistance of private counsel in the trial of criminal cases is not prohibited."
The county attorney appeared and conducted this prosecution on behalf of the state. The information was filed by the county attorney, and indorsed by him, and the record shows that all the preliminary steps taken to institute this prosecution were taken by the county attorney, the official representative of the state in that capacity. It was perhaps discretionary with the trial court to require private counsel to state to the court by what authority he appeared, but there is no statute requiring the proceedings in a criminal case to be stayed until such authority is shown such as section 4099, Compiled Statutes 1921, applicable to civil proceedings. *Page 142 
In view of the fact that the assistance of private counsel in the trial of criminal cases is not prohibited, and in view of the further fact that this prosecution appears from its inception to have been instituted and carried on in the name and by the authority of the state of Oklahoma, and in view of the further fact that it is not contended that there was any misconduct by any private counsel prejudicial to the substantial rights of the defendant, we deem the assignment of error wholly without merit.
Next it is contended that the trial court erred in failing to give an instruction on the law relative to manslaughter in the second degree. We have carefully examined the transcript of the evidence in this case, and fail to find any testimony which tends to reduce the degree of this homicide to that of manslaughter in the second degree.
In Newby v. State, 17 Okla. Crim. 291, 188 P. 124, it is held:
"The refusal to give manslaughter instructions in a prosecution for murder is not error, if there is no evidence tending to reduce the degree of the crime from murder to manslaughter in either degree." See, also, Williams v. State,17 Okla. Crim. 375, 188 P. 890; Williamson v. State,19 Okla. Crim. 430, 200 P. 461; Ussaery v. State, 22 Okla. Crim. 397,212 P. 137; Smith et al. v. State, 22 Okla. Crim. 383, 212 P. 1012.
Next it is contended that the trial court erred in admitting certain testimony over the objections of the defendant.
This assignment relates to the testimony of certain witnesses introduced by the state in rebuttal for the purpose of impeaching the testimony of the defendant. Certain witnesses were permitted to testify in rebuttal to certain statements *Page 143 
made by the defendant shortly after the killing of the deceased, which statements, if true, were contradictory to the testimony of the defendant given at the trial on matters material to the issue. Testimony of this character is proper for impeachment purposes. Smith v. State, 3 Okla. Crim. 629, 108 P. 418; Kuykendall v. Lambert et al., 68 Okla. 258, 173 P. 657; Freels v. State, 18 Okla. Crim. 456, 195 P. 1094.
The only objection urged to the admission of this testimony is that the question asked the impeaching witness did not conform to the predicate laid. In this connection it is sufficient to state that an examination of the record discloses that the attention of the defendant was first called to the time, place, and persons involved in the supposed contradictory statements or conversations in a manner sufficiently definite to reasonably refresh his recollection, and to call his attention to the substance of the subject-matter and statements upon which it was intended to impeach him. We think the predicate laid sufficient, and, in addition, the trial court instructed the jury that such evidence was introduced solely for impeachment purposes, and could not be considered as substantive proof of any of the alleged facts detailed by the impeaching witnesses in such conversations.
Certain instructions given in the general charge to the jury are contended to be erroneous. We have carefully examined the entire set of instructions, and find that certain of the instructions complained of have heretofore been approved by this court where the issue of self-defense was involved, and further that the instructions as a whole fairly and fully cover the law of the case from every angle; indeed more favorably to the defendant than the evidence probably warranted. The general charge covered the law of the case, and in the opinion of this court was not misleading, contradictory, or unfair to the defendant. *Page 144 
The conclusion is reached that the defendant had a fair and impartial trial; that there is nothing contained in this record to indicate that the defendant could have a more fair trial had the cause been continued to a later term of court; that no reversible error is presented, and that the judgment of the trial court should be affirmed. It is so ordered.
BESSEY and DOYLE, JJ., concur.